Dowling, P. J.
The respondent was admitted to the bar in September, 1919, in the New York Supreme Court, Appellate Division, Second Department.
On November 2, 1927, respondent pleaded guilty to the crime of forgery in the second degree (which crime is a felony) in the Court of General Sessions of the County of New York, and was sentenced to imprisonment in State prison for a term the minimum of which was two years and six months, and the maximum ten years.
Under the provisions of section 88, subdivision 3, of the Judiciary Law, an exemplified copy of such judgment of conviction of said respondent having been presented to this court, his name is hereby ordered to be stricken from the roll of attorneys and he should be disbarred. (See Judiciary Law, §§ 477, 478.)
Finch, McAvoy, Martin and O'Malley, JJ., concur.
Respondent disbarred.